BUSSEY, Judge,
dissenting:
The State charged appellant in juvenile court with delinquency due to perjury. The alleged perjured testimony came in the preliminary hearing of a neighbor charged with contributing to the delinquency of the State’s star witness, appellant, by giving him marijuana. When the time came and appellant took the witness stand, he testified that he could not remember whether the neighbor did those things he had previously accused her of doing. With that, the case against the neighbor was dismissed, but juvenile charges were filed against appellant, as noted above.
Given the nature of the alleged perjured remark here, we may note that:
*117... In the nature of things it is not possible for the prosecution to prove, except through circumstantial evidence, that the accused actually remembered the facts which he had formerly sworn to. The only issue, therefore, in such a case is whether this circumstantial evidence meets the test of proof beyond a reasonable doubt. If it does, it is enough.
Behrle v. United States, 100 F.2d 714 (D.C.Cir.1938). Although in Behrle the prior statement was under oath rather than un-sworn, that is merely an additional circumstance for consideration.
The pertinent facts may be summarized as follows: On May 15, and 16, 1979, the appellant and his mother reported to police that on May 15, Ms. Sally Sparks, a neighbor, gave appellant some marijuana. They asked that something be done. In an un-sworn, written statement, signed by appellant and his mother, he detailed for authorities the previous day’s receipt of marijuana from Sparks in addition, apparently, to other such deliveries by Sparks. A portion of appellant’s statement was read into the record of the juvenile hearing:
A. Question 35 in this statement: I asked him, ‘Now, yesterday when Sally Sparks gave you this marijuana, did she tell you that it was marijuana? Answer: ‘She didn’t say it was marijuana, but all she said was, ‘Do you want to smoke a joint?’ And, Joe said, ‘Yes.’ And, we just sat down there and did it.’ Question 33, I asked him: ‘Now did Sally Sparks give you this marijuana each time you smoked it over there at her house?’ Answer ‘Yes.’
However, as the time set for preliminary hearing on the charge against Sparks approached, appellant and his mother sought to have the charge dismissed. It appears that, though they thought it best at the time to report Ms. Sparks to the authorities, appellant and his mother had each visited on several occasions with Ms. Sparks since that time. Sparks told the mother of a prior conviction for stealing food to feed her children (though police records reveal that the article stolen was a dress), and the mother felt sorry for her. Besides, the mother thought Ms. Sparks’ husband instigated the marijuana problem, and since he was leaving, mother did not want Ms. Sparks and Ms. Sparks’ son to be further involved, and she did not want her own son, appellant, to testify. For his part, appellant glanced repeatedly to his mother before answering with “I don’t remember” to prosecutor’s questions in the pre-prelimi-nary hearing interview.
After the case against Sparks was dismissed due to appellant’s testimony, the prosecutor confronted mother and son in a corridor and said that he did not appreciate appellant lying in court, whereupon appellant laughed at him.
I am of the opinion that a sufficient case of perjury has been made out under 21 O.S.1971, § 491. It is not disputed that the alleged perjured remark was legally binding and asserted the truth of a certain matter, to-wit, appellant’s state of remembrance. Moreover, the circumstantial evidence is clearly sufficient to infer the existence of one of the three separate criminal mens rea required by the statute, to-wit, an intent on appellant’s part to avoid or obstruct the ascertainment of the truth. (See the Model Perjury Act of 1952, Comments, The Parent of 21 O.S.1971, § 491 et seq., see 36 OBJ 2212).
Finally, there is sufficient proof of the falsity of the alleged perjured remark. Here, as in Behrle, supra, prior statements are offered not as technically inconsistent, mutually exclusive remarks vis a vis the alleged perjured statement but rather as fixing in the fairly recent past a point in time where the accused was possessed of such a firm, detailed and compelling belief with regard to the subject of inquiry that it is utterly ridiculous for him to now assert no memory of the events.
In this case, appellant appears to have been privy to information concerning a most serious problem, the distribution of controlled dangerous substances among the young. After initially performing his civic duty by reporting this information, he apparently, for his own reasons, decided that *118the alleged wrongdoer should not be punished, according to the State’s evidence. And if the State’s evidence be believed, this determination led him into perjury. This we cannot condone, and I would affirm.